           Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 1 of 24



 1   J. DAVID NICK (CAL SBN 157687)
     LAW OFFICES OF J. DAVID NICK, A Professional Legal Corporation
 2   1111 E. TAHQUITZ CANYON WAY SUITE 115
     PALM SPRINGS, CA 92262
 3   Telephone: (760) 778-8250
     Email: jdavidnick@lawyer.com
 4
     RUSSELL L. GOODROW (SBN 248921)
 5   GOODROW LAW OFFICE
     345 Franklin Street
 6   San Francisco, CA 94102
     Telephone: 415-655-9478
 7   Facsimile: 415-276-1760
     Email: russ@goodrowlaw.com
 8
     Attorneys for Plaintiff
 9   BRENDA L CAMPBELL, as Executor of the ESTATE OF CARL E WEIDNER
10                        UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA

12   BRENDA L CAMPBELL, as Executor              Case No.
     of the ESTATE OF CARL E                     COMPLAINT FOR DAMAGES
13   WEIDNER
                    Plaintiff,                   1. NEGLIGENCE – MARITIME
14
                                                    COMMON LAW SURVIVAL ACTION
15   vs.                                         2. FRAUD – MARITIME COMMON
                                                    LAW SURVIVAL ACTION
16                                               3. INTENTIONAL INFLICTION
     CARNIVAL CORPORATION,
17   CARNIVAL PLC, and PRINCESS                     EMOTIONAL DISTRESS –
     CRUISE LINES LTD.,                             MARITIME COMMON LAW
18                                                  SURVIVAL ACTION
                      Defendants.                4. NEGLIGENT INFLICTION
19
                                                    EMOTIONAL DISTRESS –
20                                                  MARITIME COMMON LAW
                                                    SURVIVAL ACTION
21                                               5. NEGLIGENT
22
                                                    MISREPRESENTATION –
                                                    MARITIME COMMON LAW
23                                                  SURVIVAL ACTION
24                                                 JURY TRIAL DEMANDED
25                                 COMPLAINT
26          Plaintiff BRENDA L CAMPBELL, as Executor of the ESTATE OF CARL E

27   WEIDNER, brings this action against Defendants, PRINCESS CRUISE LINES LTD.

28


                                             1
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 2 of 24



 1   ("PRINCESS"), CARNIVAL CORPORATION, and CARNIVAL PLC (collectively,
 2   “CARNIVAL”) and alleges:
 3                                          THE PARTIES
            1.      At all times relevant hereto, Decedent CARL E WEIDNER was a resident of
 4
     Lehigh County, Pennsylvania.
 5
            2.      Decedent CARL E WEIDNER was a passenger onboard the Motor Vessel
 6
     (“M/V”) GRAND PRINCESS from February 21, 2020, until Decedent’s disembarkation on
 7
     or about March 9, 2020 in the State of California, County of Alameda.
 8
            3.      Decedent died on March 26, 2020 due to COVID-19, which he contracted while
 9
     a passenger onboard the M/V GRAND PRINCESS, sailing on the high seas and or within three
10   nautical miles of the coast of the State of California.
11          4.      Plaintiff BRENDA L CAMPBELL is the Executor of the Estate of CARL E
12   WEIDNER and was at all times relevant hereto, a resident of Lehigh County, Pennsylvania;
13   BRENDA L CAMPBELL brings a maritime common law survival action on behalf of
14   Decedent’s estate.
15          5.      Plaintiff BRENDA L CAMPBELL is the Decedent’s surviving adult niece.

16          6.      Defendant CARNIVAL CORPORATION was incorporated in 1972 in Panama

17   and has its headquarters in Miami-Dade County, Florida.
            7.      Defendant CARNIVAL PLC was incorporated in 2000, in Wales, United
18
     Kingdom. It also has its headquarters in Miami-Dade County, Florida.
19
            8.      Defendant PRINCESS CRUISE LINES LTD is incorporated in Bermuda, with
20
     its headquarters in Los Angeles County, City of Santa Clarita, State of California.
21
            9.      At all times mentioned in this complaint, CARNIVAL CORPORATION,
22
     CARNIVAL PLC, and PRINCESS advertised, marketed, sold, and profited (directly or
23
     indirectly) from and owned, controlled, and operated the cruise ship, M/V GRAND
24
     PRINCESS.
25                     ALTER EGO/PIERCING THE CORPORATE VEIL
26          10.     Defendants CARNIVAL CORPORATION, CARNIVAL                         PLC,   AND

27
     PRINCESS are alter egos and/or agents of each other such that the corporate form should be
     disregarded.
28


                                                     2
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 3 of 24



 1          11.    CARNIVAL CORPORATION and CARNIVAL PLC operate as a single
 2   economic enterprise. They share a senior executive management team and identical Boards of
 3   Directors. Both Carnival Corporation and Carnival PLC share a single headquarters in Miami-
 4   Dade County, Florida.
 5          12.    As described by CARNIVAL CORPORATION in a filing with the Securities
 6   and Exchange Commission (“SEC”), “Carnival Corporation and Carnival PLC operate a dual

 7   listed company (‘DLC’), whereby the businesses of Carnival Corporation and Carnival PLC

 8   are combined through a number of contracts and through provisions in Carnival Corporation’s
     Articles of Incorporation and By-Laws and Carnival PLC’s Articles of Association.”
 9
            13.    Plaintiff brings this lawsuit against CARNIVAL CORPORATION and
10
     CARNIVAL PLC individually, but because the entities work as alter-egos and/or agents of
11
     one another, Plaintiff refers to them collectively throughout this Complaint as “CARNIVAL.”
12
            14.    In a federal criminal plea agreement signed by CARNIVAL in 2016,
13
     CARNIVAL described PRINCESS as one of several “operating lines” that together comprise
14
     the “Carnival Group” of companies. CARNIVAL stated that Princess and the other cruise ship
15   operating lines are semi-autonomous entities within the Carnival Corporation and Carnival
16   PLC corporate umbrella.
17          15.    In that 2016 federal criminal plea agreement, CARNIVAL stated that it
18   “currently monitors and supervises environmental, safety, security, and regulatory
19   requirements for Princess and other Carnival brands. Carnival Corporation & PLC operate a
20   total of 101 ships visiting 700 ports around the world, including most major ports in the United

21   States.”

22          16.    CARNIVAL has ownership and control over PRINCESS, which is organized
     under Holland America Group within CARNIVAL. CARNIVAL has declared in filings with
23
     the SEC it wholly owns PRINCESS as a subsidiary.
24
            17.    CARNIVAL and PRINCESS share the same Board of Directors and most of the
25
     same executive officers and use the same assets.
26
            18.    CARNIVAL exerts oversight, control and domination over PRINCESS’S
27
     business and day-to-day operations.
28
     //


                                                    3
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 4 of 24



 1                                         JURISDICTION
 2          19.     This Court has Admiralty subject matter jurisdiction under 28 U.S.C. § 1333 and

 3   46 U.S.C. § 30101 subdivision (a) [Admiralty Extension Act] as this case involves maritime
     torts perpetrated by Defendants against the Decedent while on Defendants’ cruise ship and
 4
     while that cruise ship was less than three nautical miles from the coast of the State of
 5
     California. The type of incident and injuries suffered by Plaintiff and Decedent had the
 6
     potential to impact maritime commerce, as Decedent died because of exposure to COVID-19
 7
     aboard the cruise ship upon which Decedent was a paying passenger.
 8
            20.     This Court has jurisdiction under diversity of citizenship, 28 USC §1332(a)(1),
 9
     because Plaintiff’s claim exceeds $75,000 and Plaintiff is and was at all relevant times the
10   citizen of a state different from Defendants.
11          21.     This Court has personal jurisdiction over Defendants, who each conduct
12   substantial business in this district.
13          22.     Defendant PRINCESS headquarters are in the City of Santa Clarita, Los Angeles
14   County, California, which is within the Central District of California.
15          23.     Upon information and belief, CARNIVAL, including by and through its

16   subsidiary, PRINCESS, markets cruise vacations to California residents and employs

17   thousands of California residents to work at its California headquarters. The Court has personal
     jurisdiction over CARNIVAL because CARNIVAL is authorized to do business in California,
18
     conducts substantial business in California and some of the actions giving rise to this
19
     Complaint took place in California.
20
            24.     While each of the Defendants purports to be a party to the Passage Contract,
21
     which purports to name the Central District of California as proper venue for actions against
22
     Defendants, Plaintiff does not concede the enforceability of the Passage Contract and alleges
23
     such a contract was secured with the use of fraud in that the decedent was promised safety
24
     when defendants knew they would not provide it.
25                                             VENUE
26          25.     Venue in the Northern District of California is proper under 28 U.S.C. § 1391

27
     because Defendants are deemed to reside in any judicial district in which they are subject to
     personal jurisdiction and the acts complained of occurred in this district.
28


                                                     4
            Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 5 of 24



 1                                 FACTUAL BACKGROUND
 2   I.       The COVID-19 Pandemic and the Cruise Industry
              26.  In December of the year 2019, a new strain of Coronavirus known as COVID-
 3
     19 or SARS-CoV-2 was first observed in humans in China. The virus quickly spread through
 4
     China and Asia and has caused a global pandemic. Infection with COVID-19 is associated
 5
     with symptoms such as fever, a dry cough, shortness of breath, infection, pneumonia, and is
 6   fatal in about 3% of cases. However. the infection presents particularly high risks of death or
 7   severe symptoms to individuals over the age of 65 and those who are immunocompromised or
 8   with pre-existing conditions, such as respiratory illness or heart conditions.
 9            27.    At the time of drafting this complaint, the United States agency Center for
10   Diseases Control states there have been 2,932,596 cases and 130,133 deaths in the United
11   States because of COVID-19. 1 In the City and County of San Francisco, at least two deaths

12   were due to COVID-19 infections contracted while onboard the M/V GRAND PRINCESS—

13
     the ship owned and operated by Defendants.
              28.    On January 30, 2020, the World Health Organization declared COVID-19 a
14
     global health emergency.
15
              29.    In early February 2020, experts in the European Union, led by epidemiologist
16
     Dr. Christou Hadjichristodoulou, released guidelines for the cruise industry that included an
17
     outline of the risk of COVID-19 outbreaks aboard cruise ships and recommended response
18
     protocols. 2 Specifically, the guidelines directed that, if a COVID-19 case occurs, close contacts
19
     of the infected individual should be quarantined in their cabin or on shore, and “casual
20

21

22

23   1
         See, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
     2
      Interim Advice for Preparedness and Response to Cases of Acute Respiratory Disease at Points of
24
     Entry in the European Union (EU) / EEA Member States (MS): Advice for ship operators for
25   preparednessand response to the outbreak of 2019-nCoV acute respiratory disease, Feb. 3, 2020,
     https://www.gac.com/491364/siteassets/aboutgac/ coronavirus/eu-interim-advice_2019-
26   ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also Matt Apuzzo, Motoko Rich
     and David Yaffe-Bellany, The New York Times, Failures on Diamond Princess Shadow Another
27   Cruise Ship Outbreak, March 8, 2020,
     https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruiseship.html (last visited April 6,
28
     2020).


                                                     5
           Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 6 of 24



 1   contacts” should be disembarked. 3
 2           30.      Defendants CARNIVAL and PRINCESS represent that they commit to “the
 3   health, safety, and security” of their passengers and promote their business as one that “always
 4   strives to be free of injuries, illness and loss.” 4 They further assert that they “[s]upport a
 5   proactive framework of risk mitigation in the areas of HESS [Health, Environment, Safety,
 6   Security] aimed at preventing, monitoring and responding to threats.” 5

 7           31.      However, in or before early February 2020, Defendants learned of an outbreak

 8   of COVID-19 aboard the cruise ship the M/V DIAMOND PRINCESS, which is operated by
     CARNIVAL and PRINCESS. The outbreak originated on the DIAMOND PRINCESS while
 9
     the vessel was docked in Yokohama, Japan. Ten cases were originally diagnosed, and that
10
     number rapidly escalated to over 700 cases—over one-fifth of the passengers onboard. Well
11
     after CARNIVAL and PRINCESS learned of the first case aboard the ship, Defendants worked
12
     to “keep the fun going” by “encouraging” guests “to mingle.” 6
13
             32.      To date, at least 13 of the M/V DIAMOND PRINCESS’ passengers have died
14                                                                                                                     7
     because of COVID-19. At least two of these fatalities occurred before February 19, 2020.
15           33.      In a February 18, 2020, update issued in response to the crisis aboard the M/V
16   DIAMOND PRINCESS, the Center for Disease Control (CDC) stated that “the rate of new
17   reports of positives [now] on board, especially among those without symptoms, highlights the
18   high burden of infection on the ship and potential for ongoing risk." 8
19
     3
20     Healthy GateWays, Algorithm for decision making in response to an event of a suspect case of
     COVID-19, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last
21   visited April 6, 2020).
     4
       Carnival Health, Environment, Safety, Security & Sustainability Policy & Governance, Carnival
22   Health, Environment, Safety, Security & Sustainability Policy & Governance,
     https://www.carnivalcorp.com/leadingresponsibly/health-environment-safety-security-sustainability-
23   policy-governance/ (last visited April 7, 2020).
     5
24     Carnival Corporation & PLC Health, Environmental, Safety, Security, and Sustainability Corporate
     Policy, https://www.carnivalcorp.com/static-files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last
25   visited April 7, 2020).
     6
       Austin Carr and Chris Palmieri, Bloomberg, Socially Distance This: Carnival Executives Knew They Had a Virus
26   Problem, But Kept the Party Going, April 16, 2020, https://www.bloomberg.com/features/2020-carnival-
     cruisecoronavirus/ (last visited April 20, 2020).
     7
27     See The New York Times, Japan Reports 2 Deaths Among Cruise Ship Passengers, Feb. 19, 2020,
     https://www.nytimes.com/2020/02/19/world/asia/china-coronavirus.html (last visited April 6, 2020).
     8
28     See Centers for Disease Control and Prevention, Update on the Diamond Princess Cruise Ship in Japan, Feb. 18, 2020,
     https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html (last visited April 6, 2020).


                                                               6
           Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 7 of 24



 1          34.    In February of the year 2020, CARNIVAL also operated a voyage on the M/V
 2   RUBY PRINCESS, from New Zealand to Australia. News reports suggest that in mid-to-late
 3   February, Defendants became aware of COVID-19 cases onboard the M/V RUBY
 4   PRINCESS. Despite this information, CARNIVAL operated a second voyage on the M/V
 5   RUBY PRINCESS, immediately following the New Zealand-to-Australia voyage. Since the
 6   vessel docked in Australia on March 19, 2020 over 600 passengers who were on the Ruby

 7   Princess have tested positive for the virus and at least 10 have died. Australian authorities have

 8   announced a criminal investigation into the matter.
            35.    As of filing this complaint, cruises run by CARNIVAL have been identified as
 9
     responsible for over 1,500 positive COVID-19 infections, and almost 40 deaths.
10
     II.    Defendants Failed to Prevent or Address the Viral Outbreak on the M/V Grand
11          Princess
12          36.   On February 11, 2020, Defendants commenced a roundtrip voyage from San

13
     Francisco to Mexico aboard the M/V GRAND PRINCESS. On or around February 19, 2020,
     Defendants knew at least one passenger suffering from COVID-19 symptoms onboard the
14
     M/V GRAND PRINCESS.
15
            37.    According to CARNIVAL’s Chief Medical Officer, Grant Tarling, MD, MPH,
16
     Defendants believed the infected passenger was already carrying the virus when he boarded
17
     the M/V GRAND PRINCESS on February 11, 2020. 9 Despite their knowledge of COVID-19,
18
     Defendants chose to not employ any passenger medical screening methods that were available
19
     to them at that time.
20          38.    Dr. Tarling reported that the infected passenger sought treatment from the
21   medical center onboard the M/V GRAND PRINCESS on February 20, 2020. The passenger
22   reported suffering from “acute respiratory distress” for about a week before seeking medical
23   treatment. This information would have triggered mandatory reporting under 42 CFR 71.1 et
24

25

26
     9
      Thomas Fuller, John Eligon, and Jenny Gross, The New York Times, Cruise Ship, Floating Symbol
27   of America’s Fear of Coronavirus, Docks in Oakland, March 9, 2020,
     https://www.nytimes.com/2020/03/09/us/coronaviruscruise-ship-oakland-grand-princess.html (last
28
     visited April 7, 2020).


                                                     7
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 8 of 24



 1   seq. and constitutes a “hazardous condition” per 33 CFR § 160.216. 10
 2          39.     At least three other passengers on the M/V GRAND PRINCESS’s Mexico trip
 3   suffered from COVID-19 symptoms while on the vessel, thus exposing other passengers to the
 4   virus. At least 100 passengers who traveled on board the M/V GRAND PRINCESS tested
 5   positive for COVID-19, and two passengers who traveled on the M/V GRAND PRINCESS’s
 6   Mexico trip died after disembarking. One fatality was the first reported death caused by

 7   COVID-19 in the State of California.

 8          40.     On February 21, 2020, the M/V GRAND PRINCESS arrived at port in San
     Francisco and some passengers from the Mexico trip disembarked.
 9
            41.     Approximately 62 passengers, at least 2 of whom were ill, and over 1,000 crew
10
     members remained onboard the M/V GRAND PRINCESS to continue traveling on the ship’s
11
     next voyage to Hawaii. Defendants chose against implementing effective COVID-19
12
     screening and medical examination procedures for its crew and passengers who remained
13
     onboard and planned to travel on the Hawaii voyage.
14
            42.     Defendants did not initiate effective measures to sanitize or disinfect the vessel
15   in-between voyages, and—once again—implemented no effective procedures for screening or
16   testing new passengers boarding the ship for the Hawaii voyage. .
17          43.     Defendants did not notify passengers scheduled to board the vessel on February
18   21, 2020, that passengers from the prior Mexico trip had reported COVID-19 symptoms, or
19   that passengers and crew remaining on board the M/V GRAND PRINCESS had been exposed
20   to and might be infected with and/or carrying the virus.

21          44.     On February 12, 2020 Defendants negligently and or intentionally

22   misrepresented to the Decedent that the M/V GRAND PRINCESS was safe to board.
     Defendants mailed a communication to Decedent’s Pennsylvania home entitled “Emergency
23

24
     10
25      Section 160.216 requires that “[w]henever there is a hazardous condition … on board a vessel or
     caused by a vessel or its operation, the owner, agent, master, operator, or person in charge must
26   immediately notify the nearest Coast Guard Sector Office…” A“[h]azardous condition means any
     condition that may adversely affect the safety of any vessel … or the environmental quality of any
27   port, harbor, or navigable waterway of the United States. It may, but need not, involve … injury or
     illness of a person aboard…” 33 CFR § 160.202 (emphasis added).
28


                                                       8
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 9 of 24



 1   Notification”. Defendants knew or should have known this communication contained false
 2   information, assertions of fact and implied claims that it was safe to board Defendants’ ship
 3   and that the Decedent would and did rely upon the “Emergency Notification” to his
 4   determinant. A true and correct copy of the “Emergency Notification” is attached here as
 5   Exhibit 1 and incorporated by reference. The false statements in that “Emergency
 6   Notification” were: that Defendants were “monitoring the situation with coronavirus that

 7   originated from China”, that Defendants’ “medical experts were working with global health

 8   authorities”, and that “all guests will be subject to pre boarding health reporting and enhanced
     screening at check in”. Using these false express and implied statements about the safety of
 9
     boarding its ship, Defendants lured Decedent from the safety of the Pennsylvania home onto
10
     the unsafe M/V GRAND PRINCESS, in the State of California. Concealing the dangerous
11
     circumstances aboard the M/V GRAND PRINCESS that lead to Decedent’s death from
12
     COVID-19 as plead, Defendants never told the Decedent of the known dangers before
13
     boarding. These acts also voided any passenger contract requiring venue be in the Central
14
     District of California.
15          45.    On February 21, 2020, Decedent CARL WEIDNER embarked onto the M/V
16   GRAND PRINCESS, and the ship departed the same day. The vessel sailed to Hawaii and
17   made multiple stops on the Hawaiian Islands.
18          46.    On February 25, 2020, when Decedent was in the midst of the Hawaii trip aboard
19   the M/V GRAND PRINCESS, Defendants sent emails to passengers, who disembarked from
20   the San Francisco-to-Mexico trip on February 21, 2020. The email alerted the past passengers

21   about their potential exposure to COVID-19 during their time on the cruise. Defendants

22   decided not to send the same emails to the M/V GRAND PRINCESS passengers onboard the
     ship on February 25, 2020.
23
            47.    On February 29, 2020, the M/V GRAND PRINCESS left Hawaii.
24
            48.    Defendants chose not to increase sanitary precautions onboard the M/V GRAND
25
     PRINCESS until on or about March 3, 2020.
26
            49.    On or around March 4, 2020, CARNIVAL and PRINCESS decided to inform
27
     the M/V GRAND PRINCESS passengers – including Decedent –of COVID-19 cases in boat
28
     passengers who traveled on the ship’s Mexico trip. Early in the morning on March 4, 2020,


                                                    9
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 10 of 24



 1   passengers onboard the M/V GRAND PRINCESS received a health advisory explaining that
 2   the ship would no longer be traveling to Ensenada, Mexico, as originally scheduled, and would
 3   instead return directly to San Francisco. The advisory alerted passengers to the investigation
 4   of a “small cluster of COVID-19 cases in Northern California connected to” the M/V GRAND
 5   PRINCESS’s Mexico trip, and informed passengers of their potential exposure to the virus.
 6          50.      The advisory further stated that COVID-19 causes “mild illness in about 80% of

 7   cases,” and that only “[a]bout 20% of people develop more severe symptoms.” Although the

 8   advisory recognized that COVID-19 can have a heightened risk for “older adults,” at various
     points it compared the virus to “regular flu.” Notably, many passengers aboard most cruise
 9
     ships, including Decedent, are “older adults.” On some ships two-thirds of the guests are over
10
     65 years old.
11
            51.      The March 4, 2020 health advisory suggested that passengers traveling on the
12
     Hawaii trip reported suffering from COVID-19 symptoms, and instructed other passengers
13
     experiencing – or if they had during the trip experienced – symptoms “of acute respiratory
14
     illness with fever chills or cough” to immediately contact the ship’s Medical Center. Finally,
15   the advisory recommended that passengers wash their hands, use hand sanitizer, avoid contact
16   with those suffering from respiratory illness, cover their noses and mouths when coughing and
17   sneezing, and avoid touching their eyes and face. It made no recommendations for quarantine
18   or social distancing measures.
19          52.      The March 4, 2020, health advisory was signed by Grant Tarling, MD, MPH,
20   the Group Senior Vice President and Chief Medical Officer for CARNIVAL and its subsidiary

21   PRINCESS. Tarling is the co-author of an article about respiratory viruses onboard cruise

22   ships. The study acknowledged that cruise ships “represent a potential source for introduction
     of novel or antigenically drifted influenza virus strains to the United States” and that cruise
23
     ship characteristics, such as “close quarters and prolonged contact among travelers on ships
24
     and during land-based tours before embarkation, increase the risk of communicable disease
25
     transmission.” 11
26

27   11
       Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et al., Laboratory-
     based respiratory virus surveillance pilot project on select cruise ships in Alaska, 2013-2015,
28
     Journal of Travel Medicine, 1-6, 2 (2017).


                                                    10
            Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 11 of 24



 1           53.   Individuals who had continued from the prior leg of the cruise to and from
 2   Mexico began cabin-based quarantine for the first time on or around March 4, 2020.
 3   Defendants cancelled large public gatherings but continued hosting other events that followed
 4   the “Princess Patter,” including Formal Night and its associated dinner.
 5           54.   Because of the COVID-19 outbreak on the M/V GRAND PRINCESS, Governor
 6   Gavin Newsom declared a state of emergency on March 4, 2020 to manage the COVID-19

 7   outbreak following the death of a passenger who had been on the Mexico trip. The State of

 8   California refused to allow the vessel into port in the San Francisco Bay, when it returned from
     Hawaii. The M/V GRAND PRINCESS was instead forced to anchor off the coast of San
 9
     Francisco at a distance less than three nautical miles from shore. Governor Newsom stated at
10
     a press conference there were 11 passengers and 10 crew members experiencing symptoms.
11
             55.   On or about March 5, 2020, two weeks after the ship sailed from San Francisco
12
     to Hawaii, Defendants instituted operational changes, including cabin/state room quarantine,
13
     meal service within the cabins/state rooms, and cessation of daily turndown service and
14
     communal activities.
15           56.   On or about March 9, 2020, the ship was permitted to sail and escorted by the
16   Coast Guard, it arrived that day in the San Francisco Bay. The ship docked in the Port of
17   Oakland and was met by ambulances and medical personnel.
18           57.   On or about March 10, 2020, passengers, including the Decedent, were finally
19   allowed to disembark, and shuttled to Travis Air Force Base in Solano County, California for
20   further quarantine.

21           58.   At the time of this filing, Defendant CARNIVAL has cancelled future cruises

22   embarking from San Francisco through the end of 2020. However, CARNIVAL’s website
     indicates that it intends to operate certain cruise ships as early as June 26, 2020, potentially
23
     posing grave threats to their passengers, crew members, and the public health. 12
24
     III.    Decedent Carl E Weidner’s Experience
25           59.  Decedent CARL E WEIDNER was 74 years old at all times relevant to this
26

27   12
        See Carnival, Health and Safety Updates, https://www.carnival.com/health-and-sailing-updates
28   (last visited April 21, 2020).



                                                     11
         Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 12 of 24



 1   Complaint.
 2           60.   Decedent boarded the M/V GRAND PRINCESS on February 21, 2020, for the
 3   voyage en route to Hawaii; had Defendants revealed to Decedent the truth about the dangers
 4   of the corona virus he would not have left the safety of the Pennsylvania home nor boarded
 5   the M/V GRAND PRINCESS.
 6           61.   On or about March 4, 2020, Decedent called his niece and said that passengers

 7   onboard the M/V GRAND PRINCESS would be quarantined and that he did not know when

 8   the ship would dock, or when he would be allowed to disembark.
             62.   While aboard the ship – and less than three nautical miles away from shore – or
 9
     upon reaching land and while on a bus transport to Travis Airforce Base, Decedent contracted
10
     COVID- 19.
11
             63.   On March 9, 2020, after the ship docked, Decedent was allowed to disembark
12
     the vessel and was screened for COVID-19 through a body temperature check. The Decedent
13
     did not have an elevated body temperature at that time nor did Decedent exhibit other objective
14
     symptoms of fever.
15           64.   On the same day, Decedent was transferred to Travis Air Force Base along with
16   other M/V GRAND PRINCESS passengers who had disembarked from the ship. The bus ride
17   to Travis Air Force Base took approximately three hours and thirty minutes. Defendants
18   provided masks and a lunch bag to each recently disembarked passenger. During the bus ride,
19   the recently disembarked passengers sat near each other in masks. The passengers removed
20   their masks to eat lunch during the bus ride to Travis Air Force Base.

21           65.   By March 11, 2020, Decedent experienced and showed symptoms of COVID-

22   19, and, on March 11, 2020, he was taken to the hospital at California Pacific Medical Center
     in the City and County of San Francisco. Decedent was put on a respirator and tested for
23
     COVID-19. The Decedent’s travel companion and girlfriend (Annette Gibbons), who traveled
24
     with the Decedent on M/V GRAND PRINCESS’s Hawaii trip, remained at Travis Air Force
25
     Base.
26
             66.   On March 13, 2020, Decedent received a diagnosis; he tested positive for
27
     COVID-19. Three days later, on March 16, 2020, hospital staff told Decedent he would be put
28
     on a ventilator.


                                                   12
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 13 of 24



 1          67.    Decedent remained on a ventilator for ten days and was placed in a medically
 2   induced coma. To protect patients and the public health, Decedent was not allowed any
 3   visitors.
 4          68.    On March 26, 2020, Decedent died because of infection related to the COVID-
 5   19 virus, which was the direct and proximate result of Decedent’s exposure to the virus on the
 6   ship due to Defendants’ failure to take any effective measures to prevent or mitigate the spread

 7   of COVID-19 onboard the M/V GRAND PRINCESS. The infection and death was the

 8   proximate result of Defendants’ deceptive February 12, 2020 “Emergency Notification” – with
     false information about the level of safety and danger to which the Decedent would be exposed
 9
     – that lured Decedent onto the M/V GRAND PRINCESS.
10
            69.    Before boarding and embarking upon the February 21, 2020 roundtrip voyage
11
     from San Francisco to Hawaii, Defendants knew or should have known the extreme and actual
12
     risks of an outbreak of COVID-19 onboard the M/V GRAND PRINCESS. Defendants had
13
     experienced viral outbreak aboard the M/V DIAMOND PRINCESS and were aware or should
14
     have been aware that passengers on the immediately preceding voyage aboard the M/V
15   GRAND PRINCESS experienced and reported suffering from COVID-19 symptoms.
16          70.    Defendants knew the high likelihood of the passengers carrying, spreading, and
17   contracting pathogens, including COVID-19, aboard cruise ships. And—especially given the
18   age demographics of cruise line customers— Defendants’ knew the likelihood of passengers
19   suffering severe cases of COVID-19 and the likelihood of passengers dying as a result.
20          71.    Defendants knew or should have known that they were putting Decedent in

21   actual, extreme, and immediate risk of harm by: failing to notify passengers, including

22   Decedent, of the potential of exposure to COVID-19 onboard the M/V GRAND PRINCESS,
     by making false statements – about the potential of exposure to COVID-19 onboard the M/V
23
     GRAND PRINCESS – that lured the Decedent to board the vessel, by failing to implement
24
     proper procedures to screen and examine passengers, clean and sanitize the M/V GRAND
25
     PRINCESS, isolate and/or quarantine M/V GRAND PRINCESS passengers, limit large group
26
     activities and events, end the practice of daily turndown service, and/or take other measures to
27
     prevent and mitigate the proliferation of COVID-19.
28
            72.    Defendants knew or should have known that by failing to proactively warn


                                                   13
           Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 14 of 24



 1   passengers—including Decedent—and by failing to take actions to limit opportunities for viral
 2   spread, they risked serious personal injury and/or death to their passengers.
 3          73.    Defendants consciously disregarded the known high probability of injury and/or
 4   death and chose to pursue profits rather than protect the public, or protect the M/V GRAND
 5   PRINCESS workers and employees, or protect the M/V GRAND PRINCESS customers,
 6   including Decedent. Defendants acted negligently, recklessly, carelessly, and maliciously.

 7   IV.    Relation of Plaintiff’s Claims to Class Action Litigation Against Defendants
            74.   A proposed class action lawsuit is filed in the Northern District of California
 8
     against Defendants PRINCESS and CARNIVAL. The class action alleges claims of
 9
     negligence, gross negligence, negligent infliction of emotional distress, and intentional
10   infliction of emotional distress.
11          75.    Although the subject, individual action raises claims besides those included in
12   the class action, there exist numerous questions of law and fact— including those related to
13   Defendants’ knowledge, conduct, and duty throughout the events described in this
14   Complaint—common to Plaintiff here and the Plaintiffs and proposed Class in Archer v.
15   Carnival Corp., No.: 3:20-cv-02381 (N.D. Cal.). These common legal and factual issues

16   include, inter alia:

17                 a.       what Defendants knew about the presence and risks associated with the
     COVID-19 virus, and contagions generally, and when they knew it;
18
                   b.       whether Defendants should have canceled the subject cruise to avoid
19
     exposing passengers to a deadly pathogen and/or taken other steps to avoid exposing
20
     passengers to a deadly pathogen;
21
                   c.       whether Defendants had a duty to decontaminate the M/V GRAND
22
     PRINCESS after they knew or should have known that individuals who had been aboard the
23
     M/V GRAND PRINCESS before the subject cruise were or were potentially carriers of the
24
     COVID-19 virus, and/or after it had been disclosed two days before embarking on the
25   subject leg of the cruise that passengers on the Diamond Princess had perished due to the
26   COVID-19 virus;
27

28


                                                    14
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 15 of 24



 1                 d.     whether Defendants knew or should have known that passengers and
 2   crew who had been aboard the M/V GRAND PRINCESS before the subject cruise were
 3   exposed to or were potentially carriers of the COVID-19 virus;
 4                 e.     whether the fact that prior passengers and crew who had been aboard
 5   had been exposed to or were potential carriers of the COVID-19 virus constitutes a material
 6   fact about which reasonable consumers would have considered in deciding whether to

 7   embark on the subject cruise;

 8                 f.     whether Defendants had a duty to disclose that passengers and crew
     aboard the M/V GRAND PRINCESS before the subject cruise were exposed to or were
 9
     potentially carriers of the COVID-19 virus, and other relevant information;
10
                   g.     whether Defendants failed to disclose that passengers and crew who had
11
     been aboard the M/V GRAND PRINCESS before the subject cruise were or were potentially
12
     carriers of the COVID-19 virus and other relevant information;
13
                   h.     interpretation of the applicable contract documents and the associated
14
     “Passenger Bill of Rights” incorporated therein;
15                 i.     whether Defendants acted as alter egos and/or agents, so they should be
16   held jointly liable for the conduct alleged;
17                 j.     whether CARNIVAL CORPORATION is liable for the acts, omissions,
18   and violations described in this Complaint;
19                 k.     whether CARNIVAL PLC is liable for the acts, omissions, and
20   violations described in this Complaint; and

21                 l.     whether PRINCESS is liable for the acts, omissions, and violations

22   described in this Complaint.
                                                NOTICE
23
            76.    Section 16 (A)(i) of the Passage Contract purports to require that claimants
24
     provide notice to PRINCESS and CARNIVAL of any potential claims. Although Plaintiff does
25   not concede this provision is enforceable, Plaintiff complies with this requirement by service
26   of this complaint.
27   //
     //
28
     //


                                                    15
         Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 16 of 24



 1                                  CLAIMS FOR RELIEF
 2    FIRST CAUSE OF ACTION- MARITIME COMMON LAW SURVIVAL ACTION
                                         NEGLIGENCE
 3        77. Plaintiff re-alleges all allegations in all preceding paragraphs as if alleged fully
 4   herein. Defendants negligence caused injury and damages while the M/V GRAND PRINCESS
 5   was located less than three nautical miles from the shore of the State of California or while the
 6   decedent was on land traveling on the bus ride to Travis Air Force Base as set out in this

 7   complaint.

 8          78.    Defendants owed Decedent CARL E WEIDNER, who was a paying passenger
     that boarded the M/V GRAND PRINCESS on February 21, 2020, a duty to ensure that he
 9
     would not be exposed to an unreasonable risk of harm.
10
            79.    Likewise, Defendants owed Decedent a duty to take actions to prevent and
11
     mitigate the risk of threats to his health and safety, including by ensuring that the M/V GRAND
12
     PRINCESS was thoroughly cleaned, disinfected, and safely maintained.
13
            80.    Defendants knew or should have known that cruise ships pose an especially
14
     severe risk of viral outbreak. Defendants knew or should have known that cruise ships owned
15   and operated by Defendants had been the sites of prior, lethal outbreaks of COVID-19, and
16   should have known new guidelines for the cruise industry published by Dr. Hadjichristoulou
17   and a team of European epidemiological experts on February 3, 2020. Defendants knew of the
18   actual risks facing passengers based on, among other facts, the outbreak of the virus on the
19   Diamond Princess, a mere three weeks before the outbreak.
20          81.    Defendants knew or should have known that passengers traveling on the M/V

21   GRAND PRINCESS had suffered COVID-19 symptoms and that passengers and crew aboard

22   the M/V GRAND PRINCESS’s San Francisco-Mexico voyage who remained onboard the
     vessel for the San Francisco-Hawaii voyage were carriers of the virus, or could have been
23
     exposed to and could have been carriers of the virus.
24
            82.    Defendants also knew or should have known that COVID-19 posed especially
25
     high risks for adults over the age of 65 and that many of the M/V GRAND PRINCESS
26
     passengers, including Decedent, were older than 65.
27
            83.    Defendants failed to do what a reasonably careful cruise ship owner and operator
28
     would do under the circumstances.


                                                    16
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 17 of 24



 1          84.     Defendants breached their duties to the Decedent when, with the aforementioned
 2   knowledge, Defendants nevertheless chose to go forward with the San Francisco-Hawaii
 3   voyage.
 4          85.     Defendants also breached their duties when, with that same knowledge, they
 5   chose not to effectively screen or medically examine any passengers or crew, including the
 6   approximately 62 passengers and over 1,000 crew members who had traveled on the San

 7   Francisco-Mexico trip and were also traveling on the San Francisco-Hawaii trip.

 8          86.     Defendants further breached their duties to Decedent when, with the above-
     mentioned knowledge, Defendants boarded, without additional decontamination and screening
 9
     protocols, over 2,000 passengers, including Decedent, onto the likely-infested ship and
10
     negligently chose not to notify those passengers of: the actual risk that the ship was infested
11
     with COVID-19 due to prior passengers’ infections; the actual and extreme risks of contracting
12
     COVID-19 while using facilities on the vessel; and/or the actual and extreme risks of
13
     contracting COVID-19 while mingling with passengers and crew who had traveled on the
14
     Mexico voyage.
15          87.     Defendants again breached their duties to Decedent when, throughout the San
16   Francisco-Hawaii voyage, with the aforementioned knowledge, they repeatedly chose not to
17   inform Decedent and his fellow passengers of the continuing and growing risks of contracting
18   COVID-19, and chose not to provide Decedent with the informed option to disembark at one
19   of the vessel’s ports of call.
20          88.     And Defendants breached their duties to the Decedent when, by February 25,

21   2020, Defendants repeatedly failed to notify passengers aboard the M/V GRAND PRINCESS

22   during the San Francisco-Hawaii voyage that passengers on the Mexico voyage had been
     diagnosed with COVID-19, that at least one had died, and that certain passengers and crew
23
     from that trip remained onboard the M/V GRAND PRINCESS. Defendants breached their
24
     duties to Decedent when, after notifying prior M/V GRAND PRINCESS passengers of their
25
     potential exposure on February 25, 2020, Defendants continued choosing to not alert
26
     passengers on the subject voyage, including Decedent, until the morning of March 4, 2020.
27
            89.     Finally, Defendants continued to breach their duties to Decedent, throughout the
28
     duration of the M/V GRAND PRINCESS’s San Francisco-Hawaii voyage, with the


                                                   17
         Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 18 of 24



 1   aforementioned knowledge and with no warning to the passengers onboard, when they, inter
 2   alia, chose not to implement quarantine or social distancing protocols; chose to continue
 3   operating large, public gatherings, communal activities, and meals—which they encouraged
 4   passengers to attend; and chose to continue to operate daily turndown service.
 5          90.    It was reasonably foreseeable that – due to Defendants’ choices, acts, omissions,
 6   and negligent behaviors – passengers, including the Decedent, would suffer serious injuries

 7   and/or illness, suffer complications from those injuries and/or illness, and die.

 8          91.    As a direct and proximate result of Defendants’ wrongful acts and outrageous
     failures to safeguard Decedent, Decedent contracted COVID-19 while onboard the M/V
 9
     GRAND PRINCESS while that ship was less than three nautical miles from the shore of the
10
     United States or Decedent contracted COVID-19 while on land traveling on the bus to Travis
11
     Air Force Base as further set out.
12
            92.    Decedent was forced to spend days at Travis Air Force Base, was sent to the
13
     hospital at California Pacific Medical Center, spent over two weeks in the hospital—ten days
14
     of which were endured on a respirator in a medically-induced coma—and died.
15          93.    As a direct and proximate result of Defendants’ wrongful acts and outrageous
16   failures to safeguard Decedent, the Estate of CARL E WEIDNER has sustained and will incur
17   pecuniary damages caused by Decedent’s death including funeral and burial expenses, the
18   inability to accumulate further assets, financial contributions decedent would have made to his
19   Estate had decedent lived; the inability to bequeath the lost assets; and other losses, the full
20   nature and extent of which are not yet known to Plaintiff, and leave is requested to amend this

21   Complaint to conform to proof during trial.

22          94.    Defendants’ failure to abide by the guidelines issued on February 3, 2020 – by
     choosing on February 21, 2020 to not disembark the passengers known to have been in casual
23
     contact with individuals who reported COVID-19 symptoms, and were later diagnosed with
24
     the virus – constitutes a failure to provide even a modicum of care to Decedent. The continued
25
     and repeated choice not to quarantine or otherwise shelter in their cabins the passengers and
26
     crew members who traveled on the M/V GRAND PRINCESS San Francisco-Mexico voyage
27
     demonstrates a willful and conscious disregard for the rights and safety of others and amounts
28
     to an extreme departure of what a reasonably careful cruise ship owner and operator would do.


                                                    18
         Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 19 of 24



 1         95.    Defendants’ choice to not warn Decedent of the actual risk of harm in being
 2   exposed to COVID-19, either before boarding or while already onboard (given a prior
 3   passenger came down with symptoms and later died), along with failing to warn that
 4   passengers from the prior voyage exhibited symptoms, and a crew member disembarked the
 5   ship during the voyage due to COVID-19-related illness, constitutes a failure to provide even
 6   a modicum of care to Decedent. The continued and repeated choice to provide passengers,

 7   including Decedent, no notice of the actual risks facing them demonstrates a willful and

 8   conscious disregard for the rights and safety of others and amounts to an extreme departure of
     what a reasonably careful cruise ship owner and/or operator would do.
 9
           96.     Moreover, Defendants demonstrated a willful and conscious disregard for the
10
     rights and safety of others and an extreme departure of what a reasonably careful cruise ship
11
     owner and/or operator would do through their continued and repeated choices to: not
12
     effectively sanitize and disinfect the M/V GRAND PRINCESS either before or during the San
13
     Francisco-Hawaii voyage; not institute medical screening and examinations for passengers and
14
     crew members; host large social gatherings and meals; conduct daily turn-down service; and
15   not implement quarantine or social distance protocols until on or around March 5, 2020. These
16   decisions manifest Defendants’ utter failure to provide even a modicum of care to Decedent.
17         97.    Defendants prioritized profits over people and continued to operate business as
18   usual, despite their knowledge that the COVID-19 global pandemic and the condition and
19   environment of the M/V GRAND PRINCESS posed an actual, potentially-lethal, risk to the
20   safety and well-being of the general public, their crew, and their passengers, including

21   Decedent.

22         98.    As a direct and proximate result of Defendants’ failure to provide even scant
     care to Decedent CARL E WEIDNER, Decedent was placed at actual, continual risk of
23
     immediate, and deadly, physical harm.
24
           99.    As a direct and proximate result of Defendants' wrongful acts and outrageous
25
     failures to safeguard Decedent, Decedent contracted COVID-19.
26
           100.   Decedent was forced to spend days at Travis Air Force Base, was sent to the
27
     California Pacific Medical Center hospital, spent over two weeks in the hospital—ten days of
28
     which were spent on a ventilator and in a medically-induced coma—and died.


                                                  19
          Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 20 of 24



 1             101.   As a direct and proximate result of Defendants’ wrongful acts and outrageous
 2   failures to safeguard Decedent, Plaintiff sustained wrongful death damages. And Plaintiff
 3   incurred wrongful death damages and other losses, the full nature and extent of which are not
 4   yet known to Plaintiff, and leave is requested to amend this Complaint to conform to proof
 5   during trial.
 6   SECOND CAUSE OF ACTION- MARITIME COMMON LAW SURVIVAL ACTION
                                             FRAUD
 7       102. Plaintiff re-alleges all allegations in all preceding paragraphs as if alleged fully
 8   herein.
 9             103.   On February 12, 2020 Defendants sent a communication to Decedent’s home in
10   Lehigh County Pennsylvania entitled “Emergency Notification”. Defendants knew this
11   communication contained false information upon which Decedent would rely to his detriment.

12   The false statements in that communication were: Defendants were “monitoring the situation

13
     with coronavirus that originated from China”; Defendants’ “medical experts were working
     with global health authorities”; and, “all guests will be subject to pre boarding health reporting
14
     and enhanced screening at check in”. With these false statements the Defendants lured
15
     Decedent onto the M/V GRAND PRINCESS without revealing to the Decedent the dangerous
16
     circumstances aboard the M/V GRAND PRINCESS, which ultimately lead to Decedent’s
17
     death from COVID-19 as plead.
18
               104.   When the Decedent arrived in California and before boarding the M/V GRAND
19
     PRINCESS, Defendants knew of the February 12, 2020 false and misleading statements sent
20   to Decedent’s Pennsylvania home. Yet, Defendants continued to mislead the Decedent into
21   boarding their ship by failing to disclose the danger to which Decedent would be subjected
22   should he elect to board the M/V GRAND PRINCESS.
23             105.   Defendants made representations to the Decedent in writing on February 12,
24   2020. The representations were material to the transaction at hand. Defendants falsely made
25   the communication with knowledge of its falsity or with recklessness as to its truth or falsity.

26   Defendants did so with the intent of misleading Decedent into relying on that false

27
     communication and board Defendants’ ship without knowledge of the dangers the Decedent
     would face on the vessel. Decedent justifiably relied on Defendants’ misrepresentations, and
28


                                                    20
         Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 21 of 24



 1   Decedent’s death was proximately caused by the reliance.
 2    THIRD CAUSE OF ACTION-MARITIME COMMON LAW SURVIVAL ACTION
 3             INTENTIONAL INFLICTION EMOTIONAL DISTRESS
         106. Plaintiff re-alleges all allegations in all preceding paragraphs as if alleged fully
 4
     herein.
 5
               107.   The Decedent was infected by COVID 19 within the territorial waters of the
 6   State of California, less than three nautical miles from the coast of the State of California or
 7   on land after having boarded the bus to Travis Air Force Base.
 8             108.   The Decedent was intentionally subjected to objectively outrageous and
 9   shocking conduct within the territorial waters of the State of California.
10             109.   The Decedent suffered emotional distress, pain, suffering because of
11   Defendants’ conduct and the acts complained of herein.

12             110.   As a direct and proximate result of Defendants’ wrongful acts and outrageous

13
     failures to safeguard Decedent, Plaintiff sustained damages before his death as plead in this
     cause of action.
14
     FOURTH CAUSE OF ACTION-MARITIME COMMON LAW SURVIVAL ACTION
15               NEGLIGENT INFLICTION EMOTIONAL DISTRESS
16       111. Plaintiff re-alleges all allegations in all preceding paragraphs as if alleged fully

17   herein.
               112.   The Decedent was negligently subjected to objectively outrageous and shocking
18
     conduct within the territorial waters of the State of California.
19
               113.   As a direct and proximate result of Defendants’ wrongful acts and outrageous
20
     failures to safeguard Decedent, Plaintiff sustained damages before death as plead in this cause
21
     of action.
22
       FIFTH CAUSE OF ACTION-MARITIME COMMON LAW SURVIVAL ACTION
23                          NEGLIGENT MISREPRESENTATION
           114. Plaintiff re-alleges all allegations in all preceding paragraphs as if alleged fully
24
     herein.
25
               115.   Defendants negligently falsely informed the Decedent in their “Emergency
26
     Notification” of February 12, 2020 as further set out. Defendants’ misrepresentations caused
27
     the Decedent physical harm. The harm was caused by the Decedent boarding the Defendants’
28
     ship upon Decedent’s reasonable reliance upon information that it was safe to do so.


                                                    21
         Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 22 of 24



 1   Decedent’s boarding of the ship as a proximate cause of Defendants’ negligent
 2   misrepresentations resulted in harm to the Decedent. Defendants failed to exercise reasonable
 3   care in ascertaining the accuracy of the information in the aforementioned “Emergency
 4   Notification” of February 12, 2020 or in the manner it was communicated.
 5          116.   On February 12, 2020 Defendants negligently misrepresented to the Decedent
 6   the safety of boarding its ship. Defendants sent a communication to Decedent’s Pennsylvania

 7   home entitled “Emergency Notification”. Defendants knew or should have known this

 8   communication contained false information, false assertions of fact, implied Defendants’ ship
     was safe to board, and that the Decedent would and did rely upon the communication to his
 9
     detriment. The false statements in that “Emergency Notification” were: that Defendants were
10
     “monitoring the situation with coronavirus that originated from China”, that Defendants’
11
     “medical experts were working with global health authorities”, that “all guests will be subject
12
     to pre boarding health reporting and enhanced screening at check in”. The Decedent was lured
13
     by Defendants from his home in Pennsylvania with the use of these false express and implied
14
     statements regarding the safety of boarding its ship. Defendants lured Decedent into boarding
15   the unsafe M/V GRAND PRINCESS in the State of California without first revealing to the
16   Decedent the dangerous circumstances aboard the M/V GRAND PRINCESS. The dangerous
17   circumstances lead to the Decedent’s death from COVID-19 as plead.
18                               PRAYER FOR RELIEF
            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them:
19
            1.     For damages arising from the wrongful acts complained of herein.
20
            2.     An award of attorneys’ fees and costs, as allowed by law;
21
            3.     An award of pre-judgment and post-judgment interest, as provided by law;
22
            4.     For such other and further relief as the Court deems just and proper.
23
            5.     For Punitive Damages.
24
     Dated: July 20, 2020                      Respectfully submitted,
25
                                                     /s/ J. David Nick
                                               By: _____________________________
26                                                J. David Nick, Esq.
                                                  Russell L. Goodrow, Esq.
27                                               Attorneys for Plaintiff
28


                                                   22
Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 23 of 24




EXHIBIT 1
       PRINCESS CRUISES
                       ,,..
                  come back new•
                                   Case 4:20-cv-04955-HSG Document 1 Filed 07/23/20 Page 24 of 24
                                                                                                                                                  Emergency Notification


BOOKING XNCR6W                                                                                                                                                              F•bruary 12, 2020

Mr Cad \M!ldner                                      Voyag& I Oest:        AOO& I 15 lllY• H1walURoundlflp S•n Fronol••• Dining Request                  Anytlmt Dining I Conftrmad
(610) 673•1647                                       Snip I Reglst,y:      Gt,.nd. Ptlm•••• I Btm11,1dan
3312 s 5ta Avo Apt 166                               Emb•rkotton:          Ftbru•i'Y 2"1, 2020 I s,n Fr1ttala<:o
Vllh'1ehall, PA, 10052•3040                          Dltn!lmbad;at!on: March 7, 2020 / San Fr•na-l•co
                                                     $WtGroom I Cat:       aos, J BO       Bed.a: OUttn 8td
                                                     Oaok Group:           Mld'dlf
                                                     SMplone.              Aft




IMPORTA~T NOTICES
CORONAVIRUS TRAVEL ADVlllORY
w,,•,. mon1torln11 th• allualtort with l!Mt ooron1tvlr•• lh•I orlglnatod In ml\lnland China, and our medloal oxpert& or• working with glob•I hoalth
authorllfaa. As a precaution, anyone Who hllll traveled !rom or through mainline! China. Maoau or Hon; Kon11 (lno1ud1no alrpart transits), or has
had oontaot with a suapoctad or c11nllrm1d on• of ooronavlrus (201 O•nQoV) within 14 day• of the start of this cruise will not llt en owed to bo1rtl
th& Bhlp. If this applies to you or your on,nt. pltllll• oontaot us with proof of this travol lor a full r.Nnd Ollh• amount paid to Prlnous Cruises.
All 1JU8Sls wm 11,0 ll• subJoolto pro• l>oordlng hHlth r•portlng 11nd ':ki"•.!d sor. .ntn111t oh••k·ln, Duo to ohanglng olroumol<!ncoo, 111"
poss Ible that authoritlff In tM countries on your orulH may ohango • r entry requlroments on short notice. Pluu oheok 1ll 1ntry
requirements prior to your arrival to th1 ship to ensura you are not Impacted. Quast passports wlll bl scanned to v.rlfy oompllanH. Pelse
responses on forms will rosult In lmm1dlsta dobark al the next opportunl!y, •nd you may faae 11;11 oonsoquenota. We may i,hango
r.qul,.monte to naflguard guests and ,m,w,
Th,mk you fer your .-tttntlritt to this Ratlfla&tlon.
PAllllENCilERll
Name:                                         Nlr cart W1Ldntr             Mm Annen, Cift1~on1                                                                                          Totals
Mlddlo Nom•:                                            Ed-w1rd                               Nmo
Ago,                                                          74                                 n
M~1botl1· Nw'l'IP&r:                               824917522.0.                        8806921716
Vacatk,n Proteotion:                                       None                              Nona
Air:                                                          No                                N•
Air C!fy:

EIOOKINCil ITINERAI\Y

   Dela                     Desoriptlon                            Slart             end               Data-                    Oesartptlon                         51Brt           End
F•b21        No Tr•1111trro Ship                                                                     Fob29     Hilo                                             8:00AM         5:00PM
Ftb21        S•n Franclsc.o-                                                     4:00PM              Mor01     AtSH
Ftb22        Al Sot                                                                                  Mlr02     AIS11
Fob23        At$11                                                                                   Mtr03     At Set
Fob24        At&H                                                                                    Mor04     At SH
Fob25        At sea                                                                                  M1r08     Enaen1d1                                         4:00PM         8:00PM
Feb 26       l«l""I (Nowlllwlll)                               8:00AM            $:OOPM              MtrO&     At Sea
Fob 27       Honohllu                                          7:00AM            11:00PM             M1rrn     S1f1 Fr.111:-JRCO                                7:00AM

Feb2B        Maul {Leh11Jn1k                                   1:00AM            G:OOPM              Mftr01    N.o Tran!f•r From st\lp
             W1ttr Skottl• ,qulrad
             Whtelchalr A••••• Limited
IMPORTANT N.OTICE: Upon booking th8 Cruise, each Paae.eng.ar axpUeltty agrees to the ttrms of the Pne~ge Controci (
hltps.:l/www,prlrtoaaa.comlt,egs!/passage_contraot/pol,html). Please read all aecttona. carefully a& they affect the pas:\eng8i"s legal Jfghbl, .p.artleularly wt1h raspact (o-oancella.tlon
(&lotion tJ),.tfie provls!on of medical care ($t)Qtlon 13-}end the Cerrler's ll11tblllty an<t fQUr right to o.ua (Saatlona: 14·16}.




                                                                                                                                                                                                 Pega 1 ofi
